TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                          FILED IN
                                                                                   12th COURT OF APPEALS
                                                                                        TYLER, TEXAS
Court of Appeals No. (If known):       12-14-00368-CR                               2/1/2015 1:51:39 PM
                                                                                        CATHY S. LUSK
Trial Court Style: THE STATE OF TEXAS V. JOHN CALVIN                       MARSHALL         Clerk

Trial Court & County:294th JUDICIAL DISTRICT, VAN ZANDT COUNTY, TEXAS

Trial Court No.: CR11-00070

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: February 2, 2015

Anticipated Number of Pages of Record: 1,000

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)
       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
        pay the required fee or to make arrangements to pay the fee for preparing the record.
     my duties listed below preclude working on this record: This case is a retained case and I received
payment on January 15, 2015.

 I recently completed/submitted a 17-volume capital murder appeal and within the last 2 weeks received 3
other notices of appeals from the district clerk.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by February 20, 2015,
and I hereby request an additional 20 days within which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

February 1, 2015                                            //S/ Estella T. Grisham
Date                                                        Signature

903-567-4422 X. 358                                         Estella T. Grisham
Office Phone Number                                         Printed Name

egrisham@vanzandtcounty.org
E-mail Address (if available)                               Official Title Official Court Reporter
                                             th
Trial Clerk's/Court Reporter's Request for Ext/12 CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
       Certificate requirements. A certificate of service must be signed by the person who made the service
       and must state:

       (1) the date and manner of service;
       (2) the name and addresses of each person served; and
       (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):

Name:Mr. Dean White                                        Name: Mr. Chris Martin

Address: 690 W. Dallas                                     Address: 400 S. Buffalo

Canton, Texas 75103                                        Canton, Texas 75103

Phone no.:903-567-4155                                     Phone no.: 903-567-4104

Attorney for: John Calvin Marshall                         Attorney for: The State of Texas